Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Shima discloses an electronic device that comprises odd number of channels and even number of channels, however, Shima fails to teach an  analog-to-digital converter comprising: a first stage including a plurality of channels, and the first stage which generates a first sampling signal by sequentially sampling a first analog signal based on time interleaving and generates a first digital signal and a first residual signal corresponding to the first analog signal by performing analog-to-digital conversion based on the first sampling signal; an amplifier which amplifies the first residual signal; and a second stage including a plurality of channels, to the second stage which generates a second sampling signal by sequentially sampling the amplified first residual signal based on time interleaving and generates a second digital signal and a second residual signal corresponding to the first analog signal by performing analog- to-digital conversion based on the second sampling signal, wherein the number of the plurality of channels included in the first stage is odd-numbered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845